Citation Nr: 0814535	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for skin sensitivity 
secondary to diabetes mellitus. 

4.  Whether new and material evidence regarding the issue of 
service connection for bilateral refractive error and 
hyperopia has been received. 

5.  Entitlement to a total evaluation based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1996 to June 1968.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision by the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008 correspondence, the veteran indicated that he 
desired a hearing at a local VA office before a member of the 
Board.  Inasmuch as video conference and Travel Board 
hearings are scheduled by the RO, this case must be returned 
to the RO to arrange for such a hearing. 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2007).

Accordingly, the case is REMANDED for the following action:

The RO should ask the veteran to clarify 
whether he desires a video conference 
hearing or a Travel Board hearing, and 
then schedule the veteran for the 
appropriate hearing before a Veteran's Law 
Judge.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



